MAN LETTERHEAD April 12, 2010 Ms. Cicely LaMothe Branch Chief Division of Corporation Finance United States Securities and -Exchange Commission treet N.E. Washington, D.C.20549 Re:Man-AHL 130, LLC Form 10-K for the fiscal year ended March 31, 2009 Form 10-Q for the period ended December 31, 2010 File No. 000-53217 Dear Ms. LaMothe: We thank the Staff for its letter of March 26, 2010 commenting on our responses to the Staff's comment letter dated February 26, 2010 with respect to the above referenced Form 10-K and Form 10-Q.We note that the Staff's most recent comments request the Registrant to take certain actions or include certain information with respect to future filings with the Commission.On April 1, 2010, the Registrant filed a Form 15 and, accordingly, will not be making any further filings. If the Staff has any questions or would like any further information, please do not hesitate to call the undersigned at 312-881-6811. Sincerely, Alicia B. Derrah Chief Financial Officer Man Investments (USA) Corp, managing member Man-AHL 130, LLC
